Shepley, C. J.
— The appeal brings up the disclosures for adjudication here.
Stewart moves that the case be dismissed, for the alleged reason, that the sureties in the appeal-recognizance are insufficient.
The recognizance was taken before a justice of the peace, under *579zhe general Act of Amendment of 1841, by which ten days may be allowed for the taking of a recognizance in that mode.
Per Curiam. — The judgment of the justice as to the sufficiency <of the sureties is final. The motion is overruled.